ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_02_FR.txt.                      471




                           OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



                        Compétence de la Cour pour connaître de la partie de la demande belge relative
                     à des obligations relevant du droit international coutumier — Existence d’un
                     différend à ce propos au jour du prononcé de l’arrêt de la Cour — Absence de toute
                     règle de droit international coutumier obligeant le Sénégal à poursuivre
                     M. Hissène Habré devant ses tribunaux à raison des crimes de guerre, crimes
                     contre l’humanité ou crime de génocide — Demande de la Belgique sur cet aspect
                     non fondée.

                        1. Dans le présent arrêt, la Cour statue au fond sur une partie seule-
                     ment des conclusions de la Belgique : celle qui est relative à la violation
                     par le Sénégal de ses obligations au titre des articles 6, paragraphe 2,
                     et 7, paragraphe 1, de la convention des Nations Unies contre la torture
                     et autres peines ou traitements cruels, inhumains ou dégradants du
                     10 décembre 1984 (ci-après la « convention »). Après avoir retenu sa com-
                     pétence pour connaître de cette partie de la requête (point 1 du dispositif)
                     et déclaré la requête recevable à cet égard (point 3 du dispositif), la Cour
                     déclare que le Sénégal a manqué à ses obligations conventionnelles
                     (points 4 et 5 du dispositif) et en tire les conséquences, à savoir que le
                     Sénégal doit soumettre sans délai le cas de M. Hissène Habré à ses auto-
                     rités compétentes pour l’exercice de l’action pénale, à moins qu’il ne l’ex-
                     trade (point 6 du dispositif).
                        2. J’ai voté en faveur de tous ces points du dispositif. J’approuve non
                     seulement les conclusions auxquelles la Cour est parvenue sur ces diffé-
                     rentes questions, mais aussi l’essentiel du raisonnement suivi pour y par-
                     venir, même si je pense que la motivation de l’arrêt aurait gagné, sur
                     plusieurs des aspects traités, à être moins elliptique.

                        3. Mais la Belgique ne se bornait pas à reprocher au Sénégal de mécon-
                     naître ses obligations conventionnelles. La demanderesse soutenait aussi
                     que le Sénégal était tenu de poursuivre M. Hissène Habré devant ses juri-
                     dictions — sauf s’il l’extradait — à raison de faits susceptibles d’être quali-
                     fiés de crimes de guerre, de crimes contre l’humanité ou de génocide, et
                     n’entrant pas dans le champ d’application ratione materiae de la conven-
                     tion contre la torture. Au soutien de cette prétention, la Belgique invoquait
                     le droit international coutumier, qui, à l’en croire, imposait au Sénégal une
                     telle obligation de « poursuivre ou extrader » toute personne soupçonnée
                     d’avoir commis des faits entrant dans les catégories ainsi définies.
                        4. La Cour a décliné sa compétence pour connaître de cette partie de la
                     requête de la Belgique, alors même que la demanderesse invoquait, pour
                     fonder la compétence de la Cour, non seulement l’article 30 de la conven-
                     tion — qui à l’évidence ne pouvait constituer une base de compétence

                     53




6 CIJ1033.indb 102                                                                                        28/11/13 12:50

                     472    obligation de poursuivre ou d’extrader (op. ind. abraham)

                     valide que pour celles des conclusions qui étaient relatives à la violation
                     alléguée des obligations conventionnelles — mais aussi les déclarations
                     facultatives faites par les deux Parties en application de l’article 36, para-
                     graphe 2, du Statut de la Cour, lesquelles ont une portée générale. En
                     conséquence, l’arrêt ne se prononce pas au fond sur les prétentions de la
                     Belgique relatives au manquement supposé du Sénégal à des obligations
                     que lui imposerait le droit international coutumier.
                        5. C’est sur ce point que j’ai dû, à regret, me dissocier de la majorité de
                     mes collègues.
                        J’estime en effet que la Cour aurait dû retenir sa compétence pour
                     connaître des conclusions de la demanderesse relatives au droit inter­
                     national coutumier (I). Mais je ne pense pas pour autant que la Cour
                     aurait dû accueillir au fond ces conclusions : à mon avis, elle aurait dû les
                     rejeter comme mal fondées (II).


                                  I. La Cour aurait dû retenir sa compétence
                           pour connaître des conclusions de la demanderesse fondées
                                     sur le droit international coutumier

                     6. Dans le point 2 du dispositif, la Cour
                              « Dit qu’elle n’a pas compétence pour connaître des demandes du
                           Royaume de Belgique relatives à des manquements allégués, par la
                           République du Sénégal, à des obligations relevant du droit interna-
                           tional coutumier. »
                        Je ne peux pas adhérer à cette affirmation pour les motifs suivants.
                        7. La raison pour laquelle la Cour décline ainsi sa compétence est
                     énoncée au paragraphe 55 de l’arrêt : « Au moment du dépôt de la requête,
                     le différend qui opposait les Parties n’était pas relatif à des manquements
                     à des obligations relevant du droit international coutumier », est-il écrit.
                     La conséquence qu’en tire la Cour est qu’elle n’est pas compétente pour
                     statuer sur la demande énoncée par la Belgique au point 1 b) de ses
                     conclusions finales (citées au paragraphe 14 de l’arrêt), en tant que cette
                     demande vise les obligations que le droit international coutumier impose-
                     rait au Sénégal en ce qui concerne les poursuites pénales que celui-ci
                     devrait engager contre M. Habré, à défaut de l’extrader. En effet, dès lors
                     que les obligations que le Sénégal est ici accusé d’avoir méconnues ne
                     découlent pas de la convention mais du droit international coutumier, la
                     Cour ne pourrait être compétente pour en connaître que sur la base des
                     déclarations facultatives faites par les Parties en vertu du paragraphe 2 de
                     l’article 36 du Statut. Or, cette disposition confère à la Cour compétence
                     pour connaître des « différends d’ordre juridique » survenus entre les Etats
                     ayant reconnu sa juridiction comme obligatoire. En conséquence, l’ab-
                     sence de différend sur une question déterminée entraîne l’incompétence de
                     la Cour pour connaître de cette question, et tel est le cas, du point de vue
                     de la Cour, en la présente espèce.

                     54




6 CIJ1033.indb 104                                                                                    28/11/13 12:50

                     473   obligation de poursuivre ou d’extrader (op. ind. abraham)

                         8. Je ne conteste pas le bien-fondé de plusieurs des éléments de ce
                     ­raisonnement.
                         En premier lieu, il est clair que « l’existence d’un différend est une
                      condition énoncée dans les deux bases de compétence que la Belgique a
                      invoquées », comme le dit le paragraphe 45. De ces deux bases, une seule
                      est pertinente pour la question qui nous occupe ici (l’autre étant l’ar-
                      ticle 30 de la convention contre la torture, qui est manifestement inappli-
                      cable — et la Belgique n’a pas prétendu le contraire — à la partie des
                     conclusions de la demanderesse qui est relative à la prétendue violation
                     par le Sénégal du droit international coutumier).
                         9. En deuxième lieu, si aucun différend n’oppose les parties qui se pré-
                      sentent devant la Cour (sur tout ou partie des questions qui font l’objet
                      de la requête), la Cour n’est pas compétente pour connaître de l’af-
                      faire — ou de la partie de l’affaire sur laquelle il n’existe aucun différend.
                      A vrai dire, on pourrait tout aussi bien soutenir qu’une demande portant
                      sur une question à propos de laquelle il n’existe, et n’existait déjà à la date
                      d’introduction de la requête, aucun différend se heurte à un motif d’irre-
                      cevabilité plutôt qu’elle ne correspond à un cas d’incompétence. Mais la
                      jurisprudence est clairement, et de très longue date, fixée dans le sens
                      de l’incompétence — ce qui d’ailleurs ne change pas grand-chose en pra-
                      tique — et il n’eût pas été opportun que la Cour s’en écartât.
                         10. Enfin, je peux aussi me rallier à l’affirmation selon laquelle il n’exis-
                      tait pas entre les Parties, à la date de l’introduction de la requête par la
                      Belgique — soit le 19 février 2009 —, de différend apparu entre les Parties
                      au sujet du prétendu non-respect par le Sénégal de règles de droit inter­
                      national coutumier qui l’obligeraient à engager des poursuites contre
                      M. Habré à défaut de l’extrader. Le paragraphe 54 de l’arrêt décrit de
                      façon assez détaillée les échanges diplomatiques qui ont précédé l’intro-
                      duction de la requête. Il en résulte qu’à aucun moment, au cours de ces
                      échanges préalables, la Belgique n’avait reproché au Sénégal de violer le
                      droit international coutumier. Elle s’était bornée à faire valoir l’obliga-
                      tion résultant de la convention contre la torture, et tout particulièrement
                      de son article 7, paragraphe 1, de poursuivre, devant les tribunaux de
                      l’Etat sur le territoire duquel elle se trouve, toute personne contre laquelle
                      il existe des raisons de penser qu’elle a pu commettre des actes de torture,
                      ou s’en rendre complice, à moins qu’elle ne soit extradée vers un autre
                      Etat compétent pour la juger pour les mêmes actes.
                         11. Ma divergence avec l’arrêt porte sur le fait que la Cour s’en tient
                      strictement à la situation qui existait « au moment du dépôt de la requête »
                     et refuse de prendre en compte la situation présente, telle qu’elle résulte
                     des échanges entre les Parties au cours de la procédure judiciaire.
                         12. Or, il est tout à fait certain que, à la date du présent arrêt, il existe
                     bel et bien un différend qui s’est manifesté entre les Parties en ce qui
                     concerne l’application du droit international coutumier au cas d’espèce.
                     La Belgique a soutenu que le Sénégal a méconnu l’obligation que lui
                     impose le droit international coutumier de poursuivre M. Habré devant
                     ses tribunaux, non seulement pour les actes de torture, mais aussi pour les

                     55




6 CIJ1033.indb 106                                                                                       28/11/13 12:50

                     474    obligation de poursuivre ou d’extrader (op. ind. abraham)

                     « crimes de guerre, crimes contre l’humanité et crime de génocide qui lui
                     sont imputés » (conclusions finales, 1 b)). Le Sénégal, quant à lui, sans
                     nier formellement l’existence d’une telle obligation, a soutenu que son
                     comportement jusqu’à présent ne traduit nulle violation de ladite obliga-
                     tion de sa part, essentiellement pour les mêmes raisons que celles qu’il a
                     avancées pour affirmer qu’il ne violait pas ses obligations convention-
                     nelles : il a pris d’ores et déjà diverses mesures en vue du procès, et n’a pas
                     disposé jusqu’à ce jour des moyens qui lui eussent été nécessaires pour en
                     faire davantage.
                        Il n’est donc pas douteux qu’il existe aujourd’hui un différend entre les
                     Parties relativement à la mise en œuvre du droit international coutumier,
                     tout autant, et pour les mêmes raisons, qu’il existe un différend entre elles
                     concernant le respect par le Sénégal de ses obligations conventionnelles.
                     La différence entre les deux volets de l’affaire réside en ceci que le diffé-
                     rend relatif au droit conventionnel s’était manifesté, par les échanges
                     entre les Parties, avant même l’introduction de la requête, tandis que le
                     différend relatif au droit coutumier ne s’est manifesté que par leurs
                     échanges devant la Cour.
                        13. Il découle de ce qui précède que la question décisive est celle de
                     savoir à quelle date il convient de se placer pour apprécier l’existence d’un
                     différend entre les Parties.
                        14. En règle générale, les conditions qui commandent la compétence de
                     la Cour doivent être remplies à la date d’introduction de la requête. Tou-
                     tefois, depuis fort longtemps, la Cour a fait preuve d’une raisonnable sou-
                     plesse, en acceptant qu’une condition qui faisait initialement défaut puisse
                     être remplie en cours d’instance, et qu’il y avait donc lieu pour la Cour,
                     faute que toutes les conditions de sa compétence aient été remplies dès
                     l’engagement de la procédure, de rechercher si elles le sont à la date de
                     sa décision. Cette jurisprudence, inaugurée dans la fameuse affaire des
                     Concessions Mavrommatis en Palestine, a été confirmée et même élargie
                     par la motivation de principe retenue dans l’arrêt sur les exceptions préli-
                     minaires en l’affaire Croatie c. Serbie, dans lequel la Cour s’est exprimée
                     ainsi :
                           « ce qui importe, c’est que, au plus tard à la date à laquelle la Cour
                           statue sur sa compétence, le demandeur soit en droit, s’il le souhaite,
                           d’introduire une nouvelle instance dans le cadre de laquelle la condi-
                           tion qui faisait initialement défaut serait remplie. En pareil cas, cela
                           ne servirait pas l’intérêt d’une bonne administration de la justice
                           d’obliger le demandeur à recommencer la procédure — ou à en com-
                           mencer une nouvelle — et il est préférable, sauf circonstances
                           spéciales, de constater que la condition est désormais remplie. »
                           ­
                           (Application de la convention pour la prévention et la répression du
                           crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
                           C.I.J. Recueil 2008, p. 441, par. 85.)
                       15. Il est vrai que, plus récemment, dans son arrêt rendu en l’affaire
                     Géorgie c. Fédération de Russie, la Cour s’est placée à la date d’introduc-

                     56




6 CIJ1033.indb 108                                                                                     28/11/13 12:50

                     475   obligation de poursuivre ou d’extrader (op. ind. abraham)

                     tion de la requête pour rechercher si la condition relative à l’existence
                     d’un différend était remplie. Mais dans cette affaire elle a conclu que la
                     condition était bel et bien remplie à la date en cause (Application de la
                     convention internationale sur l’élimination de toutes les formes de discrimi-
                     nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
                     arrêt, C.I.J. Recueil 2011 (I), p. 120, par. 113).
                        16. La Cour n’a donc pas eu besoin, au cas particulier, de trancher la
                     question de savoir quelle solution elle aurait dû adopter si le différend,
                     inexistant à la date d’introduction de la requête, avait été clairement
                     constitué à la date de son arrêt. Le précédent Géorgie c. Russie ne repré-
                     sente donc pas, à mes yeux, un revirement par rapport à la jurisprudence
                     antérieure.
                        D’ailleurs, fort prudemment, la Cour indiquait dans sa motivation
                     générale, avant de passer à l’examen concret des échanges entre la Géor-
                     gie et la Russie, que, « [e]n principe, le différend doit exister au moment
                     où la requête est soumise à la Cour » (ibid., p. 85, par. 30, les italiques
                     sont de moi).
                        17. Il est vrai aussi que dans la même affaire, pour apprécier la réalisa-
                     tion de la condition relative à la tentative de règlement négocié, la Cour
                     s’est placée à la date de sa saisine (ibid., p. 128, par. 141). Mais c’était, en
                     réalité, sans incidence sur la solution puisque, de l’avis de la majorité de
                     la Cour — qui n’était pas le mien —, la Géorgie n’avait jamais tenté d’en-
                     gager des négociations avec la Russie en vue de régler leur différend relatif
                     à l’application de la convention pour l’élimination de toutes les formes
                     de discrimination raciale, et cette appréciation eût été sans nul doute la
                     même pour la période antérieure et pour la période postérieure à la sai-
                     sine de la Cour.
                        18. Dans le présent arrêt, la Cour franchit donc un pas supplémen-
                     taire, et particulièrement net, dans l’approche formaliste de la condition
                     tenant à l’existence d’un différend : c’est la première fois dans toute sa
                     jurisprudence qu’elle refuse de connaître d’une partie d’une affaire en se
                     fondant sur l’absence de différend entre les Parties, et alors que, de façon
                     patente, le différend existe à la date de la décision de la Cour et a été
                     exprimé dans le prétoire. On se demande, en outre, quelle est encore la
                     portée de la position de principe énoncée par la Cour dans l’arrêt relatif
                     aux exceptions préliminaires en l’affaire Croatie c. Serbie. Je regrette de
                     constater que la succession des arrêts récents ne donne pas une grande
                     impression de cohérence.
                        19. J’ajoute un élément supplémentaire qui distingue la présente affaire
                     du précédent Géorgie c. Russie et rend plus surprenante encore la solution
                     extrêmement formaliste adoptée ici par la Cour. Alors que la Russie avait
                     explicitement invoqué, comme fin de non-recevoir, l’absence de différend
                     entre les Parties cristallisé à la date de l’introduction de la requête, le
                     Sénégal n’a rien fait de tel en l’espèce. Il a certes prétendu qu’il n’existait
                     entre les Parties aucun différend justiciable de la Cour, mais pas du tout
                     pour les raisons que la Cour a retenues au soutien du point 2 du disposi-
                     tif. L’argument du Sénégal, en substance, était qu’il n’existait aucun diffé-

                     57




6 CIJ1033.indb 110                                                                                      28/11/13 12:50

                     476    obligation de poursuivre ou d’extrader (op. ind. abraham)

                     rend entre lui et la Belgique, sur aucun des volets des conclusions de la
                     demanderesse — pas plus celui ayant trait aux obligations convention-
                     nelles que celui fondé sur le droit coutumier —, pour la raison (commune
                     à l’ensemble de l’affaire) que les Parties n’étaient pas en désaccord sur
                     l’existence et la portée des obligations invoquées et que le défendeur fai-
                     sait tout son possible pour exécuter lesdites obligations. Cet argument est
                     sans valeur, comme la Cour l’a constaté en ce qui concerne la partie des
                     conclusions ayant trait au droit conventionnel ; il aurait dû être écarté de
                     même pour la partie ayant trait au droit coutumier. C’est donc d’office
                     que la Cour a soulevé le motif tiré de ce que le différend relatif au respect
                     des obligations coutumières n’existait pas à la date de l’introduction de la
                     requête, faute pour la Belgique d’avoir abordé cette question dans ses
                     échanges diplomatiques préalables avec le Sénégal.

                        20. Je n’estime pas devoir examiner ici la question procédurale de
                     savoir si la Cour pouvait soulever ex officio un tel motif — sans même
                     l’avoir communiqué préalablement à la Belgique. Pour les raisons expo-
                     sées plus haut, je pense que la Cour aurait dû simplement constater l’exis-
                     tence d’un différend entre les Parties, sur le respect du droit international
                     coutumier, à la date de son arrêt.

                                                             *
                                                         *       *


                                 II. La Cour aurait dû rejeter comme mal fondées
                           les conclusions de la demanderesse relatives à la prétendue
                            violation d’obligations de droit international coutumier

                        21. Malgré mon désaccord avec l’arrêt sur la question de compétence
                     que je viens d’exposer, je ne suis pas d’avis que la Cour aurait dû accueil-
                     lir les prétentions de la Belgique fondées sur le droit coutumier. Je pense,
                     en effet, qu’il n’existe nulle règle de droit international coutumier faisant
                     obligation au Sénégal de poursuivre M. Habré devant ses tribunaux, ni à
                     raison des actes de torture, ou de complicité de torture, qui lui sont impu-
                     tés — à cet égard, il existe bien une obligation, mais elle est purement
                     conventionnelle —, ni à raison des crimes de guerre, crimes contre l’hu-
                     manité ou crime de génocide n’entrant pas dans le champ ratione materiae
                     de la convention contre la torture — à cet égard il n’existe, en l’état actuel,
                     aucune obligation juridique internationale.
                        22. Il est vrai que ni dans la procédure écrite, ni dans ses plaidoiries, le
                     Sénégal n’a contesté l’existence d’une obligation que mettrait à sa charge
                     le droit international coutumier de poursuivre M. Habré pour des faits
                     criminels appartenant aux catégories susmentionnées.
                        Mais il est évident que, si la Cour avait retenu sa compétence pour
                     connaître aussi de cette partie de l’affaire — comme je crois qu’elle aurait
                     dû le faire —, elle se serait trouvée dans l’obligation de se prononcer d’of-

                     58




6 CIJ1033.indb 112                                                                                     28/11/13 12:50

                     477   obligation de poursuivre ou d’extrader (op. ind. abraham)

                     fice sur l’existence des règles de droit coutumier dont la violation était
                     invoquée par la Belgique. S’agissant de règles qui, si elles existaient,
                     auraient une portée universelle, il tombe sous le sens qu’il ne suffit pas que
                     les deux parties présentes devant la Cour soient d’accord sur leur exis-
                     tence et, le cas échéant, sur leur portée pour que la Cour enregistre cet
                     accord et fasse application des prétendues règles en cause. C’est toujours
                     à la Cour de dire ce qu’est le droit et de le faire, au besoin, d’office — même
                     s’il est assez rare, en fait, qu’elle se trouve placée en pareille situation.
                         23. Dans notre affaire, la Cour avait été mise dans des conditions
                     ­propices à l’exercice de cette fonction par l’une des questions, d’ailleurs
                      exceptionnellement nombreuses, posées par les juges aux Parties au terme
                      du premier tour des audiences.
                         24. Il s’agit de la question posée par mon estimé collègue le juge
                      Greenwood, qui a demandé à la Belgique, en substance, de démontrer :
                      i) qu’il existe une pratique des Etats dans le sens d’une compétence des
                      juridictions nationales pour connaître de crimes de guerre et de crimes
                      contre l’humanité lorsque le crime allégué a eu lieu hors des frontières de
                      l’Etat considéré et que ni son auteur présumé ni ses victimes ne sont des
                      ressortissants de cet Etat ; ii) que les Etats s’estiment tenus, en pareils cas,
                      de poursuivre l’auteur présumé du crime devant leurs propres tribunaux
                      ou de l’extrader.
                         25. Les réponses fournies par la Belgique, d’abord lors du second tour
                      de plaidoiries puis dans un document écrit, sont loin d’établir l’existence
                      d’une pratique générale et d’une opinio juris de nature à donner naissance
                      à une obligation coutumière, à la charge d’un pays tel que le Sénégal, de
                      poursuivre devant ses tribunaux, à moins qu’il ne l’extrade, un ancien
                      dirigeant étranger pour des crimes tels que ceux dont M. Hissène Habré
                      est accusé.
                         26. Qu’il me soit d’abord permis de préciser l’objet de la question qui
                      se posait à la Cour dans la présente affaire, en la distinguant de celles que
                      la Cour, en tout état de cause, n’était pas appelée à trancher.
                         27. Il ne s’agissait pas de savoir si la prohibition des actes de torture et
                      des autres « crimes internationaux » (formule que j’emploie par commo-
                      dité bien que je doute de sa pertinence juridique), affirmée par la conven-
                      tion contre la torture et divers autres traités multilatéraux, possède un
                      caractère coutumier, et s’impose donc même en dehors de tout engage-
                      ment conventionnel. La réponse est certainement affirmative, mais ce
                      n’est pas la question qui était directement posée par la demande de la
                      Belgique en l’espèce : il n’a jamais été reproché au Sénégal d’avoir com-
                      mis, encouragé ou facilité de tels crimes. A propos de l’interdiction de la
                      torture, l’arrêt affirme (par. 99) qu’elle relève du droit coutumier et qu’elle
                      a même acquis le caractère d’une norme de jus cogens, mais c’est à l’évi-
                      dence un simple obiter dictum, dont la Cour aurait pu se passer sans pri-
                      ver son raisonnement d’aucun élément indispensable.
                         28. Il ne s’agissait pas non plus de savoir si le droit coutumier oblige un
                      Etat à poursuivre les personnes soupçonnées d’avoir commis des crimes de
                      la nature de ceux qui sont ici allégués lorsque ces personnes ont la nationa-

                     59




6 CIJ1033.indb 114                                                                                       28/11/13 12:50

                     478   obligation de poursuivre ou d’extrader (op. ind. abraham)

                     lité de l’Etat en cause ou lorsque ces crimes ont été commis sur le territoire
                     de cet Etat. M. Hissène Habré n’est pas sénégalais, et les crimes dont il est
                     soupçonné n’ont pas été commis au Sénégal. La question de l’existence en
                     droit coutumier d’une obligation faite aux Etats d’exercer une compétence
                     « territoriale » ou une compétence « personnelle active » aux fins de la répres-
                     sion des « crimes internationaux » n’était donc pas posée en l’espèce.
                         29. Pas davantage ne s’agissait-il de déterminer s’il existe une obliga-
                     tion coutumière pour un Etat de conférer à ses juridictions une « compé-
                     tence personnelle passive », c’est-à-dire un titre de compétence pour juger
                     les auteurs présumés de « crimes internationaux » lorsque la victime a la
                     nationalité de l’Etat en cause. La réponse est très probablement négative :
                     même la convention contre la torture n’oblige pas les Etats parties à se
                     doter d’une telle compétence, puisque l’article 5, paragraphe 1 c), ne pré-
                     voit son établissement que quand l’Etat partie « le juge approprié ». Mais,
                     de toute façon, la question n’a pas été posée en l’espèce.
                         30. Enfin, et ce point mérite particulièrement d’être souligné, la présente
                     affaire ne mettait pas la Cour dans la position d’avoir à décider — en tout
                     cas pas directement — si le droit international coutumier permet à un Etat
                     de doter ses tribunaux d’une compétence universelle pour connaître de
                     crimes de guerre, de crimes contre l’humanité ou du crime de génocide. En
                     ce sens, elle se distingue du précédent RDC c. Belgique, dans lequel cette
                     question avait été soulevée par la demanderesse avant d’être abandonnée
                     (affaire relative au Mandat d’arrêt du 11 avril 2000 (République démocratique
                     du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 3). En effet, la Belgique
                     ne reproche pas au Sénégal d’exercer une compétence pénale universelle,
                     mais tout au contraire de ne pas l’exercer, alors que, selon la demanderesse,
                     il y serait tenu par le droit international. En conséquence, la question contro-
                     versée de la licéité de la compétence universelle en droit international (voir
                     sur ce point, notamment, l’opinion individuelle du président Guillaume
                     jointe à l’arrêt en l’affaire du Mandat d’arrêt du 11 avril 2000 (République
                     démocratique du Congo c. Belgique), arrêt, C.I.J. Recueil 2002, p. 35) n’était
                     pas directement posée par la présente affaire. C’est seulement si la Cour
                     avait conclu que le droit international obligeait les Etats à établir leur com-
                     pétence pénale universelle pour les catégories de crimes en question qu’elle
                     aurait, a fortiori, statué dans le sens de la licéité d’une telle compétence. En
                     revanche, si la Cour avait — examinant la question au fond — conclu
                     qu’aucune règle de droit coutumier n’oblige les Etats à se doter d’une com-
                     pétence pénale universelle, une telle conclusion eût laissé entière la question
                     (distincte) de la licéité de la compétence universelle.
                         31. La question à laquelle la Cour n’aurait pas pu éviter de répondre
                     directement, eût-elle retenu sa compétence comme à mon avis elle aurait
                     dû le faire, est donc la suivante : existe-t-il suffisamment d’éléments, tirés
                     de la pratique étatique et de l’opinio juris, permettant d’établir qu’il existe
                     à l’heure actuelle une obligation coutumière pour les Etats de poursuivre
                     devant leurs juridictions internes les personnes soupçonnées de crimes de
                     guerre ou de crimes contre l’humanité (ce qui suppose qu’ils aient doté
                     leurs tribunaux de la compétence nécessaire à cette fin) lorsqu’il n’existe

                     60




6 CIJ1033.indb 116                                                                                      28/11/13 12:50

                     479   obligation de poursuivre ou d’extrader (op. ind. abraham)

                     aucun lien de rattachement entre le crime allégué et l’Etat du for, c’est-­
                     à-dire lorsque le crime a été commis hors du territoire de cet Etat et que
                     ni l’auteur supposé ni les victimes ne sont des ressortissants de cet Etat ?
                        32. A cette question, la réponse est à mes yeux clairement et indiscuta-
                     blement négative, que le suspect se trouve ou non sur le territoire de l’Etat
                     considéré.
                        33. La Belgique, en réponse à la question émanant de la Cour, a certes
                     essayé de démontrer l’existence d’une telle obligation. Mais elle est très
                     loin d’y être parvenue.
                        34. Elle a, dans son document écrit produit en réponse à la question
                     susmentionnée, fourni une liste d’Etats ayant introduit dans leur législation
                     des dispositions conférant à leurs tribunaux une « compétence universelle »
                     pour connaître de crimes de guerre commis dans le cadre d’un conflit non
                     international, ce qui est le cas de ceux dont M. Hissène Habré est accusé, et
                     de crimes contre l’humanité (ou de certains de ces crimes). Elle en a dénom-
                     bré cinquante et un. Parmi ces Etats, certains subordonnent l’exercice de
                     cette compétence à la présence du suspect sur le territoire, d’autres non,
                     mais la liste fournie ne fait pas la distinction entre les uns et les autres.
                        35. Quoi qu’il en soit, les données ainsi fournies sont très insuffisantes
                     pour établir l’existence d’une obligation coutumière de poursuivre les
                     auteurs des crimes sur la base d’une compétence universelle, même limitée
                     au cas où le suspect est présent sur le territoire de l’Etat considéré.

                        Et cela pour trois raisons.
                        36. En premier lieu, les Etats considérés ne représentent qu’une mino-
                     rité dans la société internationale, ce qui est en tout état de cause insuffi-
                     sant pour établir l’existence d’une règle coutumière universelle.
                        37. En deuxième lieu, certains de ces Etats peuvent avoir adopté de
                     telles législations sur la base d’une certaine interprétation de leurs obliga-
                     tions conventionnelles, par exemple celles résultant des conventions rela-
                     tives au droit international humanitaire en ce qui concerne les crimes de
                     guerre. Outre que cette interprétation n’est pas universellement partagée,
                     puisque les autres Etats parties auxdites conventions n’en ont pas fait de
                     même, une telle approche ne démontre pas l’existence d’une opinio juris,
                     c’est-à-dire de la conviction qu’il existe une obligation d’établir une
                     « compétence universelle » en dehors de tout engagement conventionnel.
                        38. En troisième lieu et enfin, certains Etats parmi les cinquante et un —
                     et sans doute un grand nombre — ont pu élargir la compétence de leurs
                     juridictions pour les crimes considérés sur la base d’un choix purement uni-
                     latéral et d’une décision souveraine, sans avoir en rien la croyance qu’ils y
                     étaient tenus par une obligation internationale quelconque, pas plus conven-
                     tionnelle que coutumière — mais seulement en étant convaincus que le droit
                     international le leur permettait. Là encore, l’« opinio juris » fait défaut.
                        39. Je prends l’exemple de la France, qui figure dans la « Liste des 51 »,
                     et que je connais assez bien. Dans le domaine qui nous intéresse, ce pays
                     n’a conféré à ses juridictions de compétence « universelle », c’est-à-dire
                     sans lien de rattachement avec le lieu de commission du crime ni la natio-

                     61




6 CIJ1033.indb 118                                                                                    28/11/13 12:50

                     480   obligation de poursuivre ou d’extrader (op. ind. abraham)

                     nalité de l’auteur et de la victime, que dans trois cas : 1) pour les actes de
                     torture ; 2) pour les crimes entrant dans le champ de compétence du Tri-
                     bunal pénal international pour l’ex-Yougoslavie (TPIY) et du Tribunal
                     pénal international pour le Rwanda (TPIR) ; 3) pour les crimes relevant
                     de la compétence de la Cour pénale internationale (CPI) si l’auteur pré-
                     sumé réside habituellement en France. Dans le premier cas, la France a
                     agi selon ses obligations conventionnelles découlant de sa qualité de par-
                     tie à la convention contre la torture. Dans les deux autres, elle a adopté
                     ces dispositions par un choix souverain, sans penser pour elle-même — ni
                     affirmer pour les autres — que les Etats étaient tenus de faire ainsi.

                        Sa présence sur la liste dressée par la Belgique, sans être erronée, ne
                     milite donc pas pour la reconnaissance d’une obligation coutumière inter-
                     nationale — et l’on pourrait en dire de même, sans nul doute, pour bien
                     d’autres Etats.
                        40. La Belgique elle-même, à l’heure actuelle, ne prétend plus exercer, de
                     façon générale, une compétence universelle à l’égard des « crimes interna-
                     tionaux ». Depuis que, par la loi du 5 août 2003, elle a profondément modi-
                     fié les dispositions de son code de procédure pénale relatives à la compétence
                     de ses tribunaux, la Belgique ne confère plus à ceux-ci une compétence uni-
                     verselle en matière de crimes de guerre et de crimes contre l’humanité, en
                     dehors des cas où elle serait tenue de le faire par une ­obligation juridique
                     internationale ; elle exige, en principe, un lien de ­rattachement territorial ou
                     personnel entre le crime allégué et elle-même, lien qui doit normalement
                     exister à la date du crime, ou, à tout le moins, que le suspect ait sa résidence
                     principale sur le territoire du royaume. Si les juridictions belges continuent à
                     instruire les plaintes contre M. Hissène Habré à raison des faits autres que
                     ceux qui sont susceptibles d’être qualifiés d’actes de torture, c’est parce que
                     ces plaintes ont été formées à une époque où la législation belge comportait
                     la compétence universelle, et en raison des dispositions transitoires de la loi
                     du 5 août 2003 qui, tout en supprimant presque entièrement pour l’avenir la
                     compétence universelle, a prévu que certaines des procédures en cours, enga-
                     gées sur la base de la législation antérieure, ne seraient pas atteintes par cette
                     suppression.

                                                              *
                                                          *       *

                       41. En conclusion, je suis convaincu que les demandes présentées à la
                     Cour par la Belgique sur la base du droit international coutumier étaient,
                     en tout état de cause, vouées à l’échec.
                       La Belgique n’a donc pas été privée, par le refus de la Cour d’admettre
                     sa compétence à cet égard, d’un succès qu’elle n’était de toute façon pas
                     en mesure de remporter.

                                                                      (Signé) Ronny Abraham.


                     62




6 CIJ1033.indb 120                                                                                        28/11/13 12:50

